"The decision of whether to permit a defendant to withdraw a previously entered guilty plea rests within the sound discretion of the sentencing court” (People v Howard, 138 AD2d 525). The court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his guilty plea. The record reveals that the defendant knowingly and voluntarily pleaded guilty in the presence of competent counsel after the court had advised him of the consequences of his plea. The defendant’s protestations at sentencing that he was innocent, and his unsubstantiated claim that he pleaded guilty because he was "afraid”, did not provide a basis for withdrawing his *778plea (see, People v Santana, 176 AD2d 360; People v Latimer, 176 AD2d 350). Balletta, J. P., Rosenblatt, Miller and Ritter, JJ., concur.